 


113 HR 681 IH: To amend title 5, United States Code, to provide that Washington’s Birthday be observed on February 22, rather than the third Monday in February, of each year.
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 681 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2013 
Mr. Wolf (for himself, Mr. Hurt, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 5, United States Code, to provide that Washington’s Birthday be observed on February 22, rather than the third Monday in February, of each year. 
 
 
1.Change in date for observance of Washington’s birthday
Section 6103(a) of title 5, United States Code, is amended by striking the item relating to Washington’s Birthday and inserting the following:
Washington’s Birthday, February 22.. 
 
